Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,10-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (“Bellotti”, US 2010/0138416) in view of Keggi et al (“Keggi”, US 2016/0188596) in view of Rodden et al (“Rodden”, US 2019/0334907) in view of Dotan-Cohen et al (“Dotan”, US 2017/0140041).

As per claim 1, Bellotti teaches a computer implemented method comprising:
receiving an indication of a first item to be saved for later interaction  ([0034] In some embodiments, content management system 100 can present content 112 to a user in response to actions being performed by the user, or other information that is associated with the user.  In other embodiments, content management system 100 allows a user to create and store content, and associate the content with a given user-defined context.);
 	detecting a presence of a context associated with a user’s activity  ([0038] Mobile devices often include a number of information-based capabilities that facilitate integrating these devices into the daily routine of their user.  These capabilities can be configured to determine contextual information associated with a user, and the mobile devices can be configured to utilize this contextual information to determine when and how to present information to the user. See also [0048]-[0049])
comparing the context associated with the user’s activity to a list of items including a first item and a second item ([0051] When content management system 100 infers a user-defined context that is associated with the user, content management system 100 can use the inferred context to search for content in content database 106, and retrieve content that can be presented under the given context. [0057] In other words, context 214 satisfies the conditions for presenting more than one content package.  In some embodiments of the present invention, context manager 201 prompts a user to select one content package to present from a set when context 214 corresponds to more than one content package. Context manager can select a content package to present from a set based on predefined priorities or evolving weight values for content packages.);
selecting the first item and the second item in response to a determination that the context of the user's activity is suitable for interacting with the first item and the second item([0051] When content management system 100 infers a user-defined context that is associated with the user, content management system 100 can use the inferred context to search for content in content database 106, and retrieve content that can be presented under the given context. [0057] In other words, context 214 satisfies the conditions for presenting more than one content package.  In some embodiments of the present invention, context manager 201 prompts a user to select one content package to present from a set when context 214 corresponds to more than one content package.);
modifying a user interface to alert the user regarding the first item ([0052] In some embodiments of the present invention, content delivery mechanism 108 of content management system 100 can present content to a user in response to a context associated with the user).
Bellotti fails to expressly teach a list of saved items including the first item. However, 
Keggi teaches receiving an indication of a first item and second item to be saved for later interaction ([0004] When the social networking system prevents a content item to a user, an input option is presented for saving the content item, and accessing the input option allows the user to save the content item to the social networking for subsequent interaction.  The social networking system presents a saved content item to the user at a later time, allowing the user to more easily retrieve and interact with the saved content item after its initial presentation.);
comparing the context of the user's activity to a list of saved items, including the first item and second item; [0059] Saved content items 502 include other content items that have been saved by the user.  The saved content items may also be associated with features like those for the content item being evaluated. See also [0060]-[0061] The behavioral model 504 predicts, given a context and a content item, a likelihood that the user will consume that content item. )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Keggi with the method of Bellotti. Motivation to do so would have been to provide multiple items that were saved for later by a user to a single list. This organizational method when combined with Bellotti would yield a centralized list that could provide more than one item to be consumed by the user within a recognized context. Thereby leading to a more intuitive use of the user’s spare item. 
Bellotti-Keggi fails to distinctly point out modifying a user interface to alert the user regarding the first item, the modifying based on a level of priority of the first item being higher than a level of priority for a second item, the context of the user's activity also being suitable for interacting with the second item, the level of priority of the first item having been raised above the level of priority for the second item based on an association of the item with an additional context.
However, Rodden teaches detecting a presence of an additional context associated with the user’s activity ([0540] Other factors for identifying one of several secondary activities to suggest to a user include all of the factors described above including, for example, user defined preferences, system identifies preferences, habits 
modifying a user interface to alert the user regarding the first item, the modifying based on a determination that a level of priority of the first item is higher than a level of priority for a second item, the determination based on at least one of the context or the additional context ([0222] FIG. 9 shows a screenshot 1000 presented when the "To-Do List" tab 610 is selected that includes tools for creating to-do lists and prioritizing different activities.  The screenshot includes three different to-do lists including a high priority list 1002, a medium priority list 1004 and a low priority list 1006. [0531] First, the processor may calculate the estimated time of arrival at the first work facility that Barb is scheduled to travel to given traffic, weather, distance of travel, legal speed limits, the specific user's driving habit and tendencies, etc. Next, if the Barb's estimated time of arrival is at least some threshold period prior to her first scheduled activity, the processor may attempt to identify one or more of Barb's to-do list tasks or aspirational tasks or preferential activities that could be completed on the way to the work facility while still enabling Barb to arrive at the facility in time to prepare for a first activity commitment given weather, traffic and other factors.  Hereinafter, unless indicated otherwise, to-do list, preferential or aspirational tasks that may be completed in route while traveling will be referred to hereinafter simply as "in route tasks".)

Bellotti-Keggi-Rodden fails to expressly point a context being defined as bad. However, Dotan teaches the modifying based on a determination that a level of priority of the first item is higher than a level of priority for a second item, the determination based on at least one of the context or the additional context being defined as a bad context with respect to the second item ([0133] The behavioral context may also be defined in the negative to identify contextual features that define exceptions to the periodic context.  For example, the user may not perform certain activities on holidays or when the user is not in a hub or frequently visited venue, such as when the user is traveling or on vacation.  In some embodiments wherein a confidence score is determined for the probably future activity, the confidence score may be further determined based on the context.  [0143] [0143] In some embodiments, the set of possible user intentions determined in step 620 are ranked in step 650 according to consistency with a probable future activity.  In particular, in some embodiment of method 600, more than one user activity pattern is accessed, with each pattern having an associated confidence score, the set of possible user intentions may be ranked according to likelihood of being the correct user intention.)




As per claim 2, Bellotti teaches the method of claim 1 and further comprising associating a specific user activity context that is suitable with the first item ([0036] Context manager 104 can control how content 112 is stored in content database 106, and can control how content 112 is selected from content database 106 for playback.  In some embodiments, context manager 104 creates content 112 by providing content database 106 with a content package to be stored, which includes content 112 and a corresponding user-defined context that describes when content 112 can be presented. ) .  

As per claim 3, Bellotti teaches the method of claim 2 wherein the first item comprises a first reading content and wherein the associated specific user activity context comprises eating food ([0102] In another example, if content management system 240 determines that the user is in the kitchen and it is morning, then content management system 240 can infer that the user is preparing breakfast or having breakfast, and may provide breakfast-related Japanese language lessons.  In other examples, content management system 240 can provide other types of content 

As per claim 4, Bellotti teaches the method of claim 3 wherein modifying the user interface to alert the user regarding the first item comprises presenting the first reading content to the user via text on a screen of the computer or providing the first reading content audibly ([0015] In a variation on this embodiment, the content includes at least one or more of: audio clip, image, video stream, language lesson, e-mail, weather report, calendar reminder, news feed, rich site summary (RSS) feed, and Internet blog.).
   
As per claim 5, Bellotti teaches the method of claim 1 and further comprising delaying the comparing until a first item specified aging time is reached  ([0075] For example, a user can program content management system 240 to present a first reminder at a specific day and time if the user is moving (e.g., walking, or jogging).  If the user responds to content 253 by uttering "OK," content management system 240 deletes the content entry.  Otherwise, if the user does not utter "OK," content management system 240 suspends content 253 of the content entry for fifteen minutes.)
  
As per claim 6, Bellotti teaches the method of claim 1 wherein the first item comprises a task stored on a task management application, and wherein the comparing is performed prior to a task due date such that the task is presented prior to the task due date (Collaborative To-Dos [0132] In some embodiments, content 

As per claim 7, Bellotti teaches the method of claim 1 wherein the context is selected from at least one of calendar events, lack of input by hand, sensed inactivity, sensed driving, standing in a line waiting, and playing games on a user device  ([0100]  More specifically, content management system 240 may present audio-based Japanese lessons to the user when the user is driving to work, and may present Japanese reading and writing lessons to the user when the user is riding the train to work).  

As per claim 8, Keggi teaches the method of claim 1 wherein multiple saved items are selected in response to the detected user activity context and alerted to the user (Figure 6, Determine current user context, Identify Eligible Content Items, Generate Relevance Score for Eligible Content Items, Provided Scored Content Items)

As per claim 10, Bellotti teaches the method of claim 1 and further comprising associating a specific user activity context that is suitable with the first item and wherein the first item comprises a video content ([0015] In a variation on this embodiment, the content includes at least one or more of: audio clip, image, video stream, language lesson, e-mail, weather report, calendar reminder, news feed, rich site summary (RSS) feed, and Internet blog.) and wherein the associated specific user activity context comprises one or more of riding in a vehicle, waiting for a plane, or eating food  ([0031] The capabilities of the content management system can be applied to a number of applications.  In some embodiments, the content management system can present instructional content under a given user-defined context.  For example, the content management system can present visual lectures or interactive lessons to a user when the user is commuting to work in a bus or in a train.  Similarly, the content management system can present audio-based instructional content to a user when the user is driving to work or is jogging.)

	Claim 11 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
	Claim 12 is similar in scope to that of claim 2, and is therefore rejected under similar rationale.
Claim 13 is similar in scope to that of claim 3, and is therefore rejected under similar rationale.
	Claim 14 is similar in scope to that of claim 4, and is therefore rejected under similar rationale.
Claim 15 is similar in scope to that of claim 5, and is therefore rejected under similar rationale.

Claim 17 is similar in scope to that of claims 8 and 10, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to that of claim 1, and is therefore rejected under similar rationale.
	Claim 19 is similar in scope to that of claim 2-4, and is therefore rejected under similar rationale.
Claim 20 is similar in scope to that of claim 8 and 10, and is therefore rejected under similar rationale.
As per claim 21, Borg teaches the computer implemented method of claim 1, wherein the level of priority of the first item and an assignment of the first item to the first context and the second context are specified via an additional user interface ([0222] FIG. 9 shows a screenshot 1000 presented when the "To-Do List" tab 610 is selected that includes tools for creating to-do lists and prioritizing different activities.  The screenshot includes three different to-do lists including a high priority list 1002, a medium priority list 1004 and a low priority list 1006.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8,10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN F PITARO/Primary Examiner, Art Unit 2198